Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I (Claims 1-27) in the reply filed on July 21,2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant did not argue the restriction. The request for species election is withdrawn.
Claim 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.


Claim Objections
Claims 1-3,8-15,19-20,25,27-29 are objected to because of the following informalities:  “Cellularised” should be –Cellularized.--  Appropriate correction is required

Claim Rejections - 35 USC § 112
Claims 5-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 5 states that, the scaffold is a sheet scaffold “preferably tubular.”  Because of the “preferred terminology,” it is unclear if a tubular structure is required or not.  For purposes of examination, a tubular structure is not required.
Claim 6 states that the scaffold “is derived from an organ or tissue which has been decellularized, wherein the organ is preferably luminal”  Since luminal is preferred, it is not clear if it is required or not.  For purposes of examination, luminal structure is not required.
Claim 10 is unclear because Megacell is a Trademark of media offered by Millipore Sigma.  Confusion arises because Megacell medium can be DMEM, RPMI-1640, etc.  Therefore, the type of medium cannot be conclusively determined.  Furthermore, trademark mediums can have their ingredients modified so the claim isn’t clarifying what the medium actually is.  For purposes of examination, any medium can be used with the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) Claims 1-7,11-17,19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza (WO 2015/185912) in view of Huang (US 20150037436) and Humes (US 20110190679) 

Mazza teaches providing a cellularized scaffold (Page 19, 3rd paragraph).  However, Mazza fails to teach preserving such tissue by methods such as cryopreservation.  However, Huang teaches the preservation of scaffolding using cryopreservation methods (Section 8 (Paragraphs 611-614).  An artisan would have been motivated to have included the cryopreservation process taught in Huang with the process of Mazza because Huang teaches that cells can be added to the decellularized material and that such cells can be protected for later use/storage using cryopreservation (Paragraphs 611-612).  Because the Huang reference states that cells added to such decellularized scaffolding material can be protected/preserved using the cryopreservation method taught by Huang, there would be a high expectation of success that a cryopreservation method would protect the cells seeded on the scaffold taught in Mazza.  Huang teaches that such a scaffold with seeded cells can be placed in a medium with a cryoprotectant in the amount of 5-15% DMSO (Paragraphs 611-614).   The scaffolding can be frozen at a rate involving decreasing the temperature 1 degree per minute to at least a temperature of -80 degrees (Paragraph 614) as in instant Claim 1, 2
The Mazza and Huang references do not teach a further cryopreservation process in liquid nitrogen.  Humes teaches that cells can be preserved in liquid nitrogen containers in liquid nitrogen vapor phase at a temperature between -90 to -150 degrees which is close to -160 (Paragraph 136).  An artisan would have been motivated to have exposed the decellularized scaffolding to liquid nitrogen vapor phase because it would help improve the survival/viability of the repopulated cells during storage (Abstract, Paragraph 136) as in instant Claim 1.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed temperature range is critical when compared to the temperature range provided in Humes.   Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Humes to try a finite number of possible temperature ranges to arrive at the claimed temperature through routine optimization.  The Humes reference renders instantly claimed temperature above for claim 25
Dependent Claims taught by Mazza
Mazza teaches (1a) providing an acellular scaffold (Pages 14-15); (ib) seeding the acellular scaffold with the cells (Page 19, ln 8-31); (ic) culturing the seeded scaffold to produce said cellularized scaffold (Page 19, ln 27), as in instant Claim 3, providing a tissue or organ or sample thereof (Page 7), decellularizing said tissue or organ or sample thereof using one or both of detergents and enzymes to provide an acellular scaffold (Pages 9-10) as in instant Claim 4, Pages 5-7 state that sections or cubes of tissue/sections of liver can be treated.  The sections such cubes and/or tissue can be considered sheet scaffolds as in instant Claim 5, wherein the scaffold is derived from an organ or tissue which has been decellularized (Pages 7-9) as in instant Claim 6, wherein the scaffold is of non-human origin (Page 19, last paragraph) as in instant Claim 7, wherein the scaffold is cuboid (Page 14, ln 34-37) as in instant Claims 11-12, wherein the scaffold is derived from a solid organ which has been decellularized (Page 14, line 15) as in instant Claim 13, wherein the cellularized scaffold is engineered liver (Page 14, line 15) as in instant Claim 14,  wherein the acellularized scaffold is a decellularized liver seeded with human hepatic cells (Page 19, ln 4-10) as in instant Claim 15, Paragraph 20 states that the matrix used is a ECM matrix which is a type of hydrogel scaffolding as in instant Claim 16, wherein the scaffold is a hydrogel scaffold seeded with human hepatic cells (Paragraph 19) as in instant Claim 17, wherein the acellularized scaffold is used for pharmaceutical research (Page 7) as in instant Claim 19,  wherein the scaffold is pancreases tissue (Page 22) as in instant Claim 20, 
Dependent Claims taught by Huang 
Huang teaches that the acellular draft material can be preserved in a culture medium with 5-15% percent DMSO.  This would mean that the cell culture medium was over 80% (Paragraphs 611-614 as in instant Claims 21-23
Huang teaches that the cryopreservation is carried out at an ambient temperature (Paragraphs 611-614) as in instant Claim 24
(v) thawing the frozen scaffold rapidly, optionally at 37 (Paragraph 653-655) as in instant Claim 27
Dependent Claims taught by Humes 
Humes teaches that storage lasting 1 week to 1 month (Paragraph 95) as in instant Claim 26
Example 3 states that sample with viable cells can be placed in a water bath at 37C to be thawed as in instant Claim 27

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In the present situation, rationales A,B,E, and G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Mazza teaches a decellularized tissue construct.  Huang teaches the cryopreservation process.  Humes teaches a freezing process/cryopreservation in liquid nitrogen.  Thus, the teachings of the cited prior art in the obviousness rejection provide the requisite teaching and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  



Claims 1 and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza (WO 2015/185912) in view of Huang (US 20150037436), Humes US 20110190679 and Ozeki “Evaluation of decellularized esophagus as a scaffold for cultured esophageal epithelial cells” Journal of Biomedical Materials Research Part A (2006)

	Massa, Huang, and Humes apply as above to teach claim 1.  Massa teaches that decellularized liver can be used to fashion an acellular graft; however, Massa does not teach that oesophagus/esophagus is used instead of liver material to fashion a graft.  However, at the time of applicants’ invention, it was known that acellular decellularized graft material could also be fashioned out of esophagus material as taught by Ozeki.  The decellularized liver construct taught in Mazza and be used for clinical, pharmaceutical, investigatory purposes (Page 7 of Mazza).  Ozeki decellularized acellular tissue “can successfully induce differentiation of the seeded epithelial cells into tissue similar to that of native esophageal tissue.”  Thus, An artisan would have been motivated to have used decellularized esophageal construct since it can create esophageal tissue similar to what is present in vivo and thus be used in in-vitro experimentation for clinical and pharmaceutical purposes like the decellularized liver of Mazza (Page 7).  Because esophageal tissue can be produced, there would have been a high expectation for success (Page 775, Discussion of Ozeki)

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In the present situation, rationales A,B,E, and G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Mazza teaches a decellularized tissue construct.  Huang teaches the cryopreservation process. Humes teaches a freezing process/cryopreservation in liquid nitrogen.  Thus, the teachings of the cited prior art in the obviousness rejection provide the requisite teaching and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  



Claims 1,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza (WO 2015/185912) in view of Huang (US 20150037436), Humes US 20110190679 and Ozeki “Evaluation of decellularized esophagus as a scaffold for cultured esophageal epithelial cells” Journal of Biomedical Materials Research Part A (2006), Dimmeler (US 20100068190),  Hauiyu CN103157139

	Mazza, Huang, Humes, Ozeki apply as above to teach claims 1,7.  The references do not teach that the esophageal construct is seeded with mesoangioblasts and/or fibroblast cells.  However, Dimmer teaches that mesangioblast cells can be used to restore esophageal tissue (Abstract, Paragraph 28).  An artisan would have been motivated to have included mesangioblast cells to promote esophageal tissue (Abstract, Paragraph 28).   
	Huaiyu teaches that fibroblast cells can be used in the construction of esophageal construct (Example 2).  An artisan would have been motivated to have added fibroblast cells to an esophageal construct because Huaiyu teaches that fibroblast cells can be used to create esophageal tissue; therefore, it would have been obvious to have included them in a decellularized esophageal scaffolding taught by Ozeki.  Because both mesangioblast cells and fibroblast cells promote esophageal tissue, there would be a high expectation for success.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In the present situation, rationales A,B,E, and G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Mazza teaches a decellularized tissue construct.  Huang teaches the cryopreservation process. Humes teaches a freezing process/cryopreservation in liquid nitrogen.  Dimmeler teaches using mesoangioblasts and  Hauiyu CN103157139 teaches the use of fibroblast to support esophageal growth.  Thus, the teachings of the cited prior art in the obviousness rejection provide the requisite teaching and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  

Claims 1,7,9-10,16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Mazza (WO 2015/185912) in view of Huang (US 20150037436), Humes US 20110190679, Ozeki “Evaluation of decellularized esophagus as a scaffold for cultured esophageal epithelial cells” Journal of Biomedical Materials Research Part A (2006), Dimmeler (US 20100068190), CN103157139, Ostermeier (US 20130189669), Staines (USPT 7,501,231), Yamamoto (US 20030118982)

	Mazza, Huang, Humes,  Ozeki, Dimmeler, Hauiyn apply as above to teach claims 1,7,9,16- 17 Huang, which specifically teaches cryopreservation, teaches a cryopreservation medium friendly to liver tissue and a cryoprotectant  However, it does not teach many of the other medium components present in claim 10 such as penicillin, streptomycin, L-Glutamine, non-essential amino acids, beta mercaptoethanol, and FGF.  
	However, Ostermeier teaches that a useful cryoprotective additive can include beta-mercaptoethanol (Paragraph 46), amino acids (Paragraph 46), Staines teaches cryopreservatives L-glutamine, penicillin-streptomycin (claim 1).  Yamamoto teaches that FBS and human FGF can be used a cryoprotectant (Paragraph 28)  An artisan would have been motivated to have incorporated all these components into the medium taught by Huang since they further protect cells/tissue from further damage during freezing and/or storage.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time each of the cited references were filed to try a finite possible concentration of each component to arrive at the claimed concentrations through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the concentrations were long established in the art as demonstrated by Ostermeier (US 20130189669), Staines (USPT 7,501,231), Yamamoto (US 20030118982).  Therefore, Ostermeier, Staines, and Yamamoto renders the instantly claimed concentrations above.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In the present situation, rationales A,B,E, and G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Mazza teaches a decellularized tissue construct.  Huang teaches the cryopreservation process. Humes teaches a freezing process/cryopreservation in liquid nitrogen.  Dimmeler teaches using mesoangioblasts and  Hauiyu CN103157139 teaches the use of fibroblast to support esophageal growth.  Ostermeier, Staines, Yamamoto teach the cryoprotectants.  Thus, the teachings of the cited prior art in the obviousness rejection provide the requisite teaching and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  


	

Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632